DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/4/2022 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
“spacer structure” (e.g. claim 1) - e.g. a perimeter frame (page 7, line 31), separate or integral with one or both outer plates (page 10, lines 25-32) 
“substructure” (e.g. claim 8) - e.g. fasteners, threaded pins (page 9, lines 19-23).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jerald Nagae on 2/17/2022.
The application has been amended as follows:
Claim 1:
In line 8, “the exterior” has been amended to recite --an exterior--.
In line 12, “the foil-based element” has been amended to recite -- the one or more foil-based elements--.
In lines 14-15, “the thickness” has been amended to recite --a thickness--.
In line 19, “in desired” has been amended to recite --in a desired--.


Claim 7:
Claim 7 is CANCELLED.

Claim 8:
In line 2, “the outer faces” has been amended to recite --outer faces--.

Claim 9:
In line 2, “the thickness” has been amended to recite --a thickness--.

Claim 11:
In line 3, “substructure” has been amended to recite --element(s)--.

Claim 12:
In line 2, “fastener is” has been amended to recite --fasteners are--.

Claim 13:
In line 2, “the outer perimeter” has been amended to recite --an outer perimeter--.

Claim 14:
In line 2, “the perimeter” has been amended to recite --a perimeter--.

Claim 20:
In line 2, “the perimeters” has been amended to recite --perimeters--.

Claim 24:
In line 4, “outer surface” has been amended to recite --outside surface--.

Claim 25:
In line 3, “element” has been amended to recite --elements--.

Claim 28:
In line 2, “upper cooking belt” has been amended to recite --upper cooking conveyor belt--.
In line 6, “planer” has been amended to recite --planar--.
In line 7, “the exterior” has been amended to recite --an exterior--.
In line 13, “planer” has been amended to recite --planar--.
In line 14, “the foil-based element” has been amended to recite -- the one or more foil-based elements--.
In line 14, “planer” has been amended to recite --planar--.
In the last line, “planer” has been amended to recite --planar--.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Bobgan is considered the closest art of record regarding the structure of the claimed heating element assembly. The inclusion of the casing members 44/46 around the foil-based heater is critical to Bobgan. However, the claimed invention precludes this casing by reciting that the foil-based heater consists of the etched foil center layer disposed between dielectric layers, and further that the dielectric layers are disposed against the inside surfaces of the first and second heat conducting planer outer plates, where the first and second heat conducting planer outer plates are in turn positioned to expose the outside surfaces of the outer plates to food products to be cooked and the first and second heat conducting planar outer plates form the exterior of the heating element assembly. The examiner notes that the Declaration filed 2/4/2022 in view of the specification (page 8, lines 19-21) reciting “mica or similar material”, as well as in view of Bobgan (paragraph 5) disclosing “etched foils and/or etched foil laminates characterized by a dielectric, e.g., mica…” convinces the examiner that Applicant has adequate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218. The examiner can normally be reached 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Matthew P Travers/Primary Examiner, Art Unit 3726